ADKINS, Justice.
This matter is before the Court on the petition of the state attorneys to amend the provisions of Rule 3.191 of the Florida Rules of Criminal Procedure, the petition of The Florida Bar Criminal Procedure Rules Committee submitting some proposed changed to Rule 3.191, Rules of Criminal Procedure, and the petition of The Florida Bar Criminal Procedure Rules Committee submitting proposed changes as a part of the four-year cycle.
Judge Gerald T. Wetherington, Chief Judge of the Eleventh Judicial Circuit, requested an amendment to Rule 3.130(b)(1) and Rule 3.130(d)(1) in connection with an audio-video arraignment pilot project. The committee rejected the proposed amendments, taking the position that the use of audio-visual equipment would be permissible under the present rule language, assuming the equipment was sufficient to be equivalent to a personal appearance of the accused.
The program in the eleventh judicial circuit providing for first appearances by way of audio-visual device has already been undertaken on a temporary experimental basis and has been successful. Also, this program has met with the substantial approval of the arrested persons concerned. In our opinion the proposed rule changes should be effected in order to properly institute the concept of televised arraignments and first appearances.
The following amendments or additions to the Florida Rules of Criminal Procedure are hereby adopted and shall govern all proceedings within their scope after 12:01 A.M. January 1, 1985. These rules shall supersede all conflicting rules and statutes. The notes appended to the various amendments are not adopted by the Court.
It is so ordered.
OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.